09/02/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 21-0320


                                       DA 21-0320
                                    _________________

 THOMAS ALVARADO,

              Plaintiff and Appellant,

       v.
                                                                      ORDER
 CORRECTIONAL CORPORATION OF
 AMERICA, et al.,

              Defendants and Appellees.
                                _________________

       On August 18, 2021, this Court returned Appellant’s opening brief for failure to
comply with M. R. App. P. 10(2), (4), and (7)(e)(i) and ordered Appellant to correct the
brief and file it no later than 10 days from the date of the Order. Appellant has not filed a
corrected brief in accordance with this Court’s Order.
       THEREFORE,
       IT IS ORDERED that Appellant shall prepare, file, and serve the opening brief on
appeal no later than September 21, 2021. Failure to file the brief within that time will result
in dismissal of this appeal with prejudice and without further notice.
       The Clerk is directed to provide a copy of this Order to Appellant Thomas Alvarado
personally and to all counsel of record.




                                                                                Electronically signed by:
                                                                                      Mike McGrath
                                                                         Chief Justice, Montana Supreme Court
                                                                                   September 2 2021